PER CURIAM.
We reverse the order denying appellant’s motion to correct illegal sentence. The state agrees that appellant’s offense was committed within the window period during which the 1995 amendments to the sentencing guidelines were unconstitutional. Trapp v. State, 760 So.2d 924 (Fla.2000). On remand, the trial court shall determine whether resentencing is required. See Speed v. State, 764 So.2d 873 (Fla. 4th DCA 2000); Smith v. State, 761 So.2d 419 (Fla. 2d DCA 2000).
WARNER, C.J., POLEN and TAYLOR, JJ., concur.